Judgment unanimously affirmed. Memorandum: When the prosecutor timely announced the People’s readiness for trial on the record, he satisfied his obligation under CPL 30.30 (see, People v Giordano, 56 NY2d 524, 525, affg 81 AD2d 1003; see also, People v Kendzia, 64 NY2d 331). Thereafter, the court granted defendant’s motion to sever the counts in the indictment and try each robbery count separately. The prosecutor’s subsequent inability, on a single occasion, to specify which count of the indictment would be tried first did not negate the People’s readiness on all counts of the indictment. Accordingly, defendant’s motion to dismiss the indictment pursuant to CPL 30.30 was properly denied.
We further conclude that the trial court did not abuse its discretion in its Sandoval ruling (see, People v Sandoval, 34 NY2d 371, 375). (Appeal from judgment of Monroe County Court, Celli, J.—robbery, second degree.) Present—Dillon, P. J., Denman, Pine, Lawton and Davis, JJ.